Citation Nr: 0409244	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  99-23 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.



ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel





INTRODUCTION

The veteran had beleaguered status from December 1941 to May 
1942, he was a prisoner of war (POW) from May 28, 1942 to 
January 22, 1943, and he had service in the Regular 
Philippine Army from August 1945 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.

This matter returns to the Board following a February 2001 
remand for further development.  The case is now before the 
Board for final appellate consideration.


FINDINGS OF FACT

In April 2003, the Director of Compensation and Pension 
Services determined that the appellant had forfeited all 
rights, claims, and benefits to which she might otherwise be 
entitled under laws administered by VA.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death has been rendered moot by the 
Director's April 2003 declaration of forfeiture action.  
38 U.S.C.A. §§ 6103(a), 7105(d)(5) (West 2002); 38 C.F.R. 
§ 3.901 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted during the pendency 
of this appeal.  See VCAA Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  38 U.S.C.A. § 6103 and 38 C.F.R. § 3.901 dictates 
the outcome of this case.  Where the law is dispositive and 
where there is no reasonable possibility that any assistance 
would aid in substantiating the claims on appeal, the VCAA is 
not for application.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc); Sabonis v. Brown, 6 Vet. App. 426 (1994).  See 
also, Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), 
(holding that the VCAA was inapplicable to a matter of pure 
statutory interpretation)

Factual Background

In an April 1978 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
cause of the veteran's death.  The appellant did not present 
a notice of disagreement with respect to this rating action.  
The appellant continued to submit applications to reopen her 
claim and subsequent October 1992, June 1993, April 1996, 
April 1997 and March 1999 rating actions held and confirmed 
that new and material evidence had not been presented in 
order to reopen a claim for entitlement to service connection 
for cause of the veteran's death.  The appellant presented a 
May 1999 notice of disagreement and filed a timely VA Form 9 
with respect to the March 1999 rating action.  Upon review, 
the Board held, in a February 2001 decision, that new and 
material evidence had been submitted in order to reopen a 
claim for service connection for the cause of the veteran's 
death, and remanded for additional evidentiary development.  

The development resulted in an ink, print and paper analysis 
to verify the authenticity of a Dr. Javelosa's note dated 
February 1943.  Upon examination of the note, the forensics 
laboratory noted that the paper seemed to be very soft, not 
dried with age, and that the ink was not faded.  Moreover, 
forensics concluded that the ink used to produce the written 
entries was not in existence in 1943, therefore "these 
entries are not legitimate with respect to date."  No 
further examinations were necessary.

Due to the aforementioned forensic findings, the RO proposed 
an administrative decision in September 2001 that the 
appellant be charged with a possible violation of Section 
6103(a), Title 38, United States Code, for "knowingly and 
with intention to receive benefits not legally due her, 
furnished false and fraudulent evidence in the prosecution of 
her claim for VA death benefits."  In a subsequent December 
2001 final administrative decision it was determined that the 
evidence was sufficient to warrant submission of the case to 
the Director of Compensation and Pension Service for 
consideration of the issue of forfeiture due to fraud.  
Consequently, a forfeiture decision was entered by the 
Director of Compensation and Pension in April 2003 against 
the appellant for providing false and fraudulent evidence in 
support of his claim for VA benefits.

Analysis

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320- 22, 
326-27 (2000).  The United States Court of Appeals for 
Veterans Claims has stated that such a standard of proof is 
much higher than the typical claims adjudication standard.  
In Trilles, 13 Vet. App. at 327, the Court pointed out that 
the "beyond a reasonable doubt" standard is a higher standard 
of proof than the "clear and unmistakable evidence (obvious 
or manifest)" standard required to rebut the presumption of 
aggravation under 38 C.F.R. § 3.306(b) or the "clear and 
convincing evidence" standard set forth at 38 C.F.R. § 
3.343(c) required to show actual employability in reducing a 
rating of 100 percent.

38 U.S.C.A. § 6103(a) provides that any person who knowingly 
makes or causes to be made or conspires, combines, aids, or 
assists in, agrees to, arranges for, or in any way procures 
the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  Fraud is defined as an act committed in 
perpetration of one of the above-listed actions.  See 
38 C.F.R. § 3.901.

The Board's jurisdiction extends to "[a]ll questions of law 
and fact necessary to a decision by the [Secretary] under a 
law that affects the provision of benefits by the 
Secretary."  38 C.F.R. § 20.101(a); see also 38 U.S.C.A. §§ 
511 (a), 7104(a).  IN light of this final forfeiture action 
rendering the appellant ineligible to receive VA benefits, 
there remains no "question" of law or fact for the Board's 
decision.  See Waterhouse v. Principi, 3 Vet. App. 473 
(1992).  The Court has held that "where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law."  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994),  quoting Gardner v. 
Derwinski, 1 Vet. App. 584, 586-87 (1991).  See also Cacalda 
v. Brown, 9 Vet. App. 261, 265 (1996) ( where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995).  Accordingly, the appellant has 
now been found ineligible to receive VA benefits, such as the 
compensation that may be awarded pursuant to an award of 
service connection for cause of death, via this final 
forfeiture decision.

The appeal of the denial of entitlement to service connection 
for the cause of the veteran's death has been rendered moot 
by the VA Director of Compensation and Pension's April 2003 
declaration of forfeiture, which supersedes the cause of 
death issue.  The forfeiture issue, itself, is not yet before 
the Board because the appellant has not perfected an appeal 
of the Director's declaration of forfeiture.  Nor has she 
submitted evidence to support revocation of the Director's 
April 2003 declaration of forfeiture against her, which she 
would need to do if she chose to appeal the declaration of 
forfeiture.  See 38 U.S.C.A. § 6103(a); 38 C.F.R. § 20-200-
20.302.  The Board's only available course is to dismiss the 
current appeal without prejudice.  See 38 U.S.C.A. 
§ 7105(d)(5).

In conclusion, it is the law and not the evidence that is 
dispositive of the appellant's claim of service connection 
for cause of the veteran's death.  The Board finds that there 
is an absence of legal merit or lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
there remains no benefit to be awarded, the issue of service 
connection for cause of the veteran's death must be 
dismissed.  See Swan v. Derwinski, 1 Vet. App. 20, 22-23 
(1990);  see also Mintz v. Brown, 6 Vet. App. 277 (1994) (the 
Board does not have jurisdiction to review a case if no 
benefit would accrue to the claimant).


ORDER

The appeal for service connection for cause of the veteran's 
death is dismissed.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



